                                                  /

                                                              · FILED     IN OPEN COURT
                                        I                      ~ATE:~
                              UNITED STATU:sr:sTRJcT           2oi{JiYTY=c£RK
                                        FOR THE            I

                              WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

                                                                                                         v'
   UNITED STATES OF AMERICA                   )
                                              )
       V.                                     )       Criminal No.: 4:18-cr-00012
                                              )
   TANASIA LASHAE COLEMAN                     )
      a/k/a ''Nasia;'                         )

                                    STATEMENT OF FACTS·

       The parties stipulate that the allegations contained in Count 1 of the Indictment and the
following facts are true· and correct, and that had this matter gone to trial, the United States would
have proven each of these facts beyond a reasonable doubt.

        At all times relevant to the Indictment, TANASIA LASHAE COLEMAN, a/k/a ''Nasia,"
(hereinafter "COLEMAN") was a member of the criminal organization the Millas ("Millas").
Since at least sometime in or about 2016, the Millas have been active in the Western District of
Virginia and have engaged in criminal activity, including but not limited to murder and attempted
murder, assault resulting in bodily injury, assault with a dangerous weapon, robbery, obstruction
of justice, drug distribution and trafficking, and conspiracy to commit those crimes.

        The Millas, including its leadership, membership, and associates, constitutes an
"enterprise" as defined by Title 18, United States Code, Section 1961(4), tpat is, a group of
individuals associated-in-fact. The enterprise· constitutes an ongoing organization whose
members function as a continuing unit for a common purpose of achieving the objectives of the
enterprise. This enterprise has engaged in, and its activities have affected, interstate and foreign
commerce.

        The purposes of the enterprise, of which COLEMAN was an associate ;:tnd then member
for the relevant time period, include promoting and enhancing the enterprise, and enriching its
member~ and associates through, among other things, acts of violence, including murder,
trafficking in firearms, and trafficking in controlled substances, and the enforcement of discipline
among the members; to providing assistance to members of the enterprise who committed crimes
for and on behalf of the enterprise; and to thwarting efforts of law enforcement to apprehend
enterprise members.

            I

Defenda:t 's    Initials.~V
                                            Page 1 of5
        At all relevant times, COLEMAN was an associate and then member of the Millas and
was eventually promoted to "Sergeant" and then "1 Star." COLEMAN was involved ~n murder
and attempted murders committed by the enterprise.

        From some date in 2016, in the Western District of Virginia and elsewhere, COLEMAN,
while associated ~ith the Millas, did knowingly and intentionally conspire and agree with other
members or associates of the Millas to conduct and participate in, directly and indirectly, the
affairs of the Millas through a pattern of racketeering activity, as that term is defined by Title 18,
United States Code, Sections 1961(1)7
                                          and 1961(5), inclucllng but not limited to murder and.
attempted murder, gun trafficking, robberies, obstruction of justice, and conspiracy to distribute
controlled substances.

       In furtherance of the conspiracy and to achieve its objectives, COLEMAN performed and
caused to be performed certain racketeering acts in the Western District of Virginia and
elsewhere. The racketeering acts performed by COLEMAN included, but are not limited to:
   .                                       I


                                                               I

       A.      Attempted Murder of Dwight Harris and Armonti Womack (June 15, 2016)

        On or about June 15, 2016, Millas member Tredarius Keene contacted one or more
members of the Millas by cellphone. At the time, Keene was located in or near an apartment in
the Southwyck Apartments, part of which is lqcated on a street called North Hills Court. The
Southwyck Apartment complex is located in Danville, Virginia, which is within the Western
District of Virginia.

       The Milia member reported that other individuals, Dwight Harris and Armonti Womack,
known to the Millas and COLEMAN as the "Philly Boys," were at the apartment complex.
Armed with various firearms, the Millas agreed to travel to the apartment complex to shoot and
potentially kill Harris and. Womack. When the Millas arrived at an area near the apartment
complex, they were met by members of a rival street gang, called the Rollin 60s Crips. The Milla
members and the Rollin 60s Crips members agreed to a plan to shoot and potentially kill Harris
and Womack together. After arming and trying to disguise themselves, the Millas members and
the Rollin 60s Crips members walked into the apartment complex and began shooting at Harris
and Womack, where they were talking to COLEMAN and at least one other individual. When the
shooting ended, some individuals, including COLEMAN and Womack, were injured by the gun·
fire. No one was killed.

       B.      Meeting of the Milia Bloods and the Rollin 60s Crips

        On or about August 19, 2016, members of the Milla Bloods and Rollin 60s Crips agreed
to and met at the residence of Sticcs' mother on Forestlawn Drive in Danville, Virginia, which is
located in t];Ie Western District of Virginia. "Sticcs"· is the nickname for Marcus Davis, who is a.
member and the "Big Homie" of the Rollin 60s Crips in Danville. At the meeting, Milla Bloods
gang members were present, including the following:
Defendant's Initials:   '1" ~
                                               Page 2 of5
      . Javontay Holland (aka Tay)
        Melik Smith (aka Shoota)
        Earlquann Williams (aka Edai)
        Jermay Smith (aka Little Trill)
        DeShawn Anthony (aka Shon Don)
        Tredarius Keene (aka Bubba or Bubs)
        Wydarius Brandon (aka Gleesh or D)
        Demetrius Staten (aka Truck)
        Marquise Claiborne (aka Kese)
        Jalen Terry (aka Fats)
        Jeremy Terry (aka Jay)

Also at the meeting, Rollin 60s Crips gang members were present, including the following:

       Stevie Johnson (aka No Good) ,
       Tony King (aka Pulla)          '
       Laquante Adams (aka Spazz or Quante)
       Wyshawn Brandon (aka Mr. Man)
       Matthew Ferguson (aka M~)
       Brian Crutchfield (aka Crutch)
       Tyson Bowens (aka Ty Savor Tay Banks)
       Phillip Miles (aka R)
       Deshaun Trent (aka Six)
       Kanas Trent (aka LA)
       Shabba Chandler (aka Trill)
       Marcus Davis (aka Sticcs)

At the meeting, Davis and Anthony discussed different topics and issues, including that the two
gangs should work together and that the gang members had authority to shoot to kill members of
the rival Bjllys gang.

       C.      Murder of Christopher Motley and Attempted Murder of Justion Wilson (August
                     20, 2016)

       On August 20, 2016, multiple meetings occurred between members of the Rollin 60s
Crips and the Millas. At least one of these meetings occurred at the apartment of Ashley Ross,
who is an associate or member of the Rollin 60s Crips. Ross's apartment is located in the
Southwyck Apartment complex, which is in Danville, Virginia and which is located in the
Western District of Virginia.       In general, the plan was to lure Wallace (and his
second-in-command) to Southwyck Apartments, where various gang members were fanned out
around the complex and an adjoining parking lot, armed and prepared to shoot Wallace to death.



Defendant's   Initials:~V
                                          Page 3 of5
        At approximately 10:20 p.m., on August 20, 2016, a van drove into. the apartment
complex, which caused multiple gang members to begin shooting from different directions. At
least two of these individu3;ls - DeShawn Anthony and Phillip Miles -- were standing in the
window of Ross's apartment, which faces the parking lot. Other gang members were located in
various locations in front of and adjacent to the apartment buildi~gs and parking lot, and some
gang members were located near a trash dumpster in the parking lot in front of Ross's apartment.
One of the occupants of the van, Christopher Motley, was killed in the gunfire. The driver of the
van, Justion Wilson, was not injured.

  I
       After the murder, the shooters fled into apartments in the apartment complex and from
the Southwyck Apartments to various locations in and around Danville, Virginia. Various
individuals assisted the shooters in fleeing the murder scene as well as in disposing of the
weapons.


      · Each of the acts set forth in paragraphs A, B, and C above furthered the goals and
objectives of the enterprise by enriching COLEMAN and its members, and enhancing the status
of COLEMAN and others within the organization.




Defendant's Initials:   10
                                          Page 4 of5
        The actions taken by COLEMAN as described above. were taken willfully, knowingly,
and with the specific intent to violate the law. COLEMAN did not take those actions by accident,
mistake, or with the belief that they did not violate the law. COLEMAN acknowledges that the
purpose of the foregoing statement of facts is to provide an independent factual basis for her .
guilty plea. It does not necessarily identify all of the persons with whom the defendant might
have engaged in illegal activity.

                                                   Respectfully submitted,



                                                  ~Ronald M. Huber
                                                   Assistant U:nited States Attorneys


        After consulting with my attorney and pursuant to the -plea agreement entered into this
day, I stipulate that the above Statement of Facts is true and accurate, and that had the matter
proceeded to trial, the United States would have proved the sa beyond a reasonable doubt.




     _ I am Tanasia Lashae Coleman's attorney. I have carefully reviewed the above Statement
of Facts with her. To my knowledge, her decision to stipulate to these facts is an informed and
voluntary one.




Defendant's Initials1 (/

                                          Page 5 of5
